         Case 3:19-cv-00418-REP-RCY Document 15-1 Filed 01/02/20 Page 1 of 2 PageID# 77




UV)oru     RouJe ^\\3\5^5
                                                                     RI01"^?40jyfe "'■'■''A                         «i
             Qo<'r^c\\o^oA CenW
                                                                                                             4'.
^01 CorfecVton^ VJcxy                                            n'J \_;'C.''L. a;5J:u.bv   AM 2   *SiT=« 5ig!i ■

3o.rrcx\V ;VA "2. 321-0

              ^c
                   cU f\\ ):
                           \



                                                C\ev\s o^ Court
                   \j
                           0
                                                UmVeA ^Va\es X)\s\nc\ Cout\
\-Eaa\ WhW
                                                tasWr^ Xi\aVricV V\rg\n\^
                                                T0\ tas\ ^roaci 5\ree\,Sui^ 3ooo
                                232 i 3-   '352S^^^^^^^^^)U'f^fl})l^ii(n}fii'^li^jll}lij^ijfjllj!},j}fliIjlfiil
    THE VIRGINIA DEPARTMENT OF CORRECTIONS
    HAS NEITHER CENSORED NOR INSPECTED THIS,
    ITEM.THEREFORE THE DEPARTMENT DOES NO!
    ASSUME RESPONSIBILITY FOR ITS CONTENT,
    GCOS-3




V
                                               Case 3:19-cv-00418-REP-RCY Document 15-1 Filed 01/02/20 Page 2 of 2 PageID# 78
